  

Certification-Compliance

South Carolina Criminal Justice Academy

Sac PERSONNEL CHANGE IN STATUS REPORT
NOTIFICATION OF ADMINISTRATIVE/ROUTINE SEPA

 

 

 

 

 

Beaufort County Sheriff's Office L 843-255-3200 2/27/2015

Reporting Department (a Phone # Today's Date

Joseph W. Michaud w<a\ | 3/31/2018

Officer's Name a re Social Security # Current Certification Date
Hilton Head 29926

Officer's Current Home Address City/Town Zip Code

 

PLEASE

Ii] CHECK ONE: -

Class | LE [7] Class 2L.CO (Jailer)

[] E-911 (TCO) ["] Reserve Officer

(J Class 1LECO (LEO/Iailer) [-] Class 3SLE (Limited Duty)

(For all separations NOT involving misconduct as defined in S.C. Reg, 38-004)

PLEASE ATTACH MRN (MANDATORY RE TRAINING NOTIFICATION }) FORM
INDICATING IN-SERVICE TRAINING RECEIVED WHILE EMPLOYED WITH YOUR AGENCY

(Please check appropriate reason(s) for separation)

Date of Separation: 3/02/2015

CXXKXX
__. Resigned

(specify mo/day/yr)

Retired Deceased
_. Accepted employment with another Law Enforcement Agency

Medical Leave

 

_ Military Leave

eterna

MAR 0.9 2015
SCCJA CERTIFICATION

law enforcement classification

Failure to successfully complete basic training

Failure to successfully complete in-service training

Transfer from _. law enforcement classification to

Termination for violation of AGENCY

policy NOT involving misconduct as defined in $.C. Reg. 38-004 (i.¢., substandard
performance, excessive absentecism,

sleeping on duty, etc)

Other (please specify)

 

 

Thereby attest that the reason for separation of this officer does NOT involve
certification as defined in S.C. Reg. 3A-064, »

mip , =H ") rwise disqualify eligibility for
“1 ey “As . DATE: J Ws

   
  

   

 

 

 

 

EMPLOYING AGENCY HEAD: PV y—
PRINT NAME: Michael M. Hatfield { | OFFICIAL TITLE: Chief Deputy
CJA USE: MRN; CODE: ID: _ DATE:
Revised 09-09
1046

 

nelson

 
